UNITED STATES SECURITIES AND EXCHANGE COMMISSION Washington, D.C. 20549 FORM N-Q QUARTERLY SCHEDULE OF PORTFOLIO HOLDINGS OF REGISTERED MANAGEMENT INVESTMENT COMPANY Investment Company Act file number 811- 6172 DREYFUS MUNICIPAL CASH MANAGEMENT PLUS (Exact name of Registrant as specified in charter) c/o The Dreyfus Corporation 200 Park Avenue New York, New York 10166 (Address of principal executive offices) (Zip code) Michael A. Rosenberg, Esq. 200 Park Avenue New York, New York 10166 (Name and address of agent for service) Registrant's telephone number, including area code: (212) 922-6000 Date of fiscal year end: 1/31 Date of reporting period: 10/31/11 FORM N-Q Item 1. Schedule of Investments. STATEMENT OF INVESTMENTS Dreyfus Municipal Cash Management Plus October 31, 2011 (Unaudited) Coupon Maturity Principal Short-Term Investments101.5% Rate (%) Date Amount ($) Value ($) Alabama.3% Columbia Industrial Development Board, PCR, Refunding (Alabama Power Company Project) 0.11 11/1/11 2,500,000 a 2,500,000 Arizona1.1% Maricopa County Industrial Development Authority, MFHR (San Clemente Apartments Project) (Liquidity Facility; FNMA and LOC; FNMA) 0.17 11/7/11 1,010,000 a 1,010,000 Maricopa County Industrial Development Authority, MFHR, Refunding (San Clemente Apartments Project) (Liquidity Facility; FNMA and LOC; FNMA) 0.15 11/7/11 7,600,000 a 7,600,000 California4.8% California Pollution Control Financing Authority, SWDR (Rainbow Disposal Company Inc. Project) (LOC; Union Bank NA) 0.21 11/7/11 17,815,000 a 17,815,000 California Statewide Communities Development Authority, MFHR (Liquidity Facility; FHLMC and LOC; FHLMC) 0.34 11/7/11 13,995,000 a,b,c 13,995,000 California Statewide Communities Development Authority, Revenue, CP (Kaiser Permanente) 0.23 3/27/12 5,000,000 5,000,000 Colorado4.6% Colorado Housing and Finance Authority, EDR (Popiel Properties, LLC Project) (LOC; Wells Fargo Bank) 0.35 11/7/11 2,665,000 a 2,665,000 Colorado Housing and Finance Authority, EDR (Wanco, Inc. Project) (LOC; U.S. Bank NA) 0.35 11/7/11 2,235,000 a 2,235,000 Colorado Housing and Finance Authority, SFMR (Liquidity Facility; Royal Bank of Canada) 0.16 11/7/11 15,000,000 a 15,000,000 RBC Municipal Products Inc. Trust (Denver City and County, Aviation Airport System Revenue) (Liquidity Facility; Royal Bank of Canada and LOC; Royal Bank of Canada) 0.17 11/7/11 15,000,000 a,b,c 15,000,000 Florida2.9% Broward County Housing Finance Authority, MFHR (Cypress Grove Apartments Project) (LOC; FNMA) 0.20 11/7/11 13,230,000 a 13,230,000 Florida Local Government Finance Commission, Pooled Loan Program Revenue, CP (LOC; JPMorgan Chase Bank) 0.17 12/2/11 9,000,000 9,000,000 Georgia2.6% Atlanta, Airport Revenue, CP (LOC; Wells Fargo Bank) 0.23 12/6/11 20,000,000 20,000,000 Indiana4.4% Elkhart County, EDR (Four Seasons Manufacturing Project) (LOC; National City Bank) 0.19 11/7/11 2,750,000 a 2,750,000 Fort Wayne, EDR (Park Center Project) (LOC; National City Bank) 0.17 11/7/11 2,015,000 a 2,015,000 Indiana Finance Authority, EDR (JRL Leasing, Inc. and LaSarre Co., LLC Project) (LOC; National City Bank) 0.19 11/7/11 3,050,000 a 3,050,000 Indiana Finance Authority, Lease Appropriation Revenue (Stadium Project) (Liquidity Facility; JPMorgan Chase Bank) 0.17 11/1/11 6,000,000 a 6,000,000 Puttable Floating Option Tax Exempt Receipts (Indiana Health Facility Financing Authority, Hospital Improvement Revenue, Refunding (Community Hospitals Projects)) (Liquidity Facility; Bank of America and LOC; Bank of America) 0.30 11/7/11 20,000,000 a,b,c 20,000,000 Iowa.5% Iowa Higher Education Loan Authority, Revenue, BAN (William Penn University Project) 1.50 12/1/11 4,000,000 4,002,944 Kansas1.1% Kansas Development Finance Authority, MFHR (Tree House Apartments) (LOC; U.S. Bank NA) 0.17 11/7/11 8,270,000 a 8,270,000 Kentucky2.4% Jefferson County, Retirement Home Revenue (Nazareth Literary and Benevolent Institution Project) (LOC; JPMorgan Chase Bank) 0.21 11/7/11 7,965,000 a 7,965,000 Kentucky Rural Water Finance Corporation, Public Projects Construction Notes 1.50 12/1/11 10,000,000 10,006,950 Louisiana5.6% Ascension Parish, Revenue, CP (BASF SE) 0.36 2/10/12 5,000,000 5,000,000 Louisiana Local Government Environmental Facilities and Community Development Authority, Revenue (Nicholls State University Student Housing/Nicholls State University Facilities Corporation Project) (Insured; Assured Guaranty Municipal Corp. and LOC; FHLB) 0.24 11/7/11 10,000,000 a 10,000,000 Louisiana Public Facilities Authority, Revenue (Air Products and Chemicals Project) 0.09 11/7/11 15,000,000 a 15,000,000 Louisiana Public Facilities Authority, Revenue (Air Products and Chemicals Project) 0.10 11/1/11 4,700,000 a 4,700,000 Louisiana Public Facilities Authority, Revenue (Air Products and Chemicals Project) 0.10 11/1/11 8,000,000 a 8,000,000 Maryland3.1% Anne Arundel County, EDR (Atlas Container Corporation Project) (LOC; M&T Trust) 0.26 11/7/11 6,075,000 a 6,075,000 Baltimore County Revenue Authority, Golf System Revenue (LOC; M&T Trust) 0.17 11/7/11 5,675,000 a 5,675,000 Frederick County, Revenue (Homewood, Inc. Facility) (LOC; M&T Trust) 0.14 11/7/11 2,700,000 a 2,700,000 Maryland Health and Higher Educational Facilities Authority, Revenue (Charles County Nursing Center) (Liquidity Facility; M&T Trust) 0.19 11/7/11 3,635,000 a 3,635,000 Montgomery County, CP (Liquidity Facility; JPMorgan Chase Bank) 0.20 12/13/11 5,300,000 5,300,000 Massachusetts3.0% Beverly, GO Notes, BAN 1.00 2/22/12 3,700,000 3,708,463 Massachusetts Development Finance Agency, Multifamily Revenue (Kennedy Lofts Project) (Liquidity Facility; FHLMC and LOC; FHLMC) 0.34 11/7/11 15,440,000 a,b,c 15,440,000 Northampton, GO Notes, BAN 1.50 2/10/12 4,000,000 4,009,280 Michigan3.6% Michigan Hospital Finance Authority, Revenue, CP (Trinity Health System) 0.11 11/7/11 10,000,000 10,000,000 Oakland County Economic Development Corporation, LOR (Michigan Seamless Tube LLC Project) (LOC; Bank of America) 0.29 11/7/11 1,900,000 a 1,900,000 Pittsfield Township Economic Development Corporation, LOR, Refunding (Arbor Project) (LOC; Comerica Bank) 0.19 11/7/11 3,980,000 a 3,980,000 University of Michigan, CP 0.16 12/7/11 11,000,000 11,000,000 Waterford Charter Township Economic Development Corporation, LOR, Refunding (Canterbury Health Care, Inc. Project) (LOC; FHLB) 0.14 11/7/11 205,000 a 205,000 Minnesota.9% Minnesota Housing Finance Agency, Residential Housing Finance Revenue (Liquidity Facility; FHLB) 0.16 11/7/11 7,000,000 a 7,000,000 Mississippi1.3% Mississippi Business Finance Corporation, Gulf Opportunity Zone IDR (Chevron U.S.A. Inc. Project) 0.08 11/1/11 1,800,000 a 1,800,000 Mississippi Business Finance Corporation, Gulf Opportunity Zone IDR (Chevron U.S.A. Inc. Project) 0.08 11/1/11 7,900,000 a 7,900,000 Missouri1.8% Missouri Development Finance Board, LR, CP (LOC; U.S. Bank NA) 0.17 11/15/11 14,000,000 14,000,000 Nevada2.8% Clark County, Airport System Subordinate Lien Revenue (Las Vegas McCarran International Airport) (LOC; Royal Bank of Canada) 0.14 11/7/11 6,000,000 a 6,000,000 Las Vegas Valley Water District, CP (Liquidity Facility; JPMorgan Chase Bank) 0.14 12/12/11 15,000,000 15,000,000 New Hampshire.6% New Hampshire Health and Education Facilities Authority, Revenue (Kimball Union Academy) (LOC; RBS Citizens NA) 0.24 11/7/11 4,900,000 a 4,900,000 New York5.5% Erie County Fiscal Stability Authority, Revenue, BAN 1.50 7/31/12 10,000,000 10,085,735 Harborfields Central School District of Greenlawn, GO Notes, TAN 1.00 6/22/12 5,000,000 5,019,421 New York City, GO Notes (LOC; Bank of America) 0.16 11/1/11 1,215,000 a 1,215,000 New York City Municipal Water Finance Authority, Water and Sewer System Revenue (Liquidity Facility; Mizuho Corporate Bank Ltd.) 0.11 11/1/11 2,000,000 a 2,000,000 New York Liberty Development Corporation, Liberty Revenue, Refunding (World Trade Center Project) 0.33 5/8/12 15,000,000 15,000,000 New York State Thruway Authority, General Revenue, BAN 2.00 7/12/12 8,700,000 8,799,229 North Carolina1.0% Charlotte-Mecklenburg Hospital Authority, Health Care Revenue (Carolinas Healthcare System) (LOC; Wells Fargo Bank) 0.08 11/1/11 4,000,000 a 4,000,000 North Carolina Capital Facilities Finance Agency, Educational Facilities Revenue (The Raleigh School Project) (LOC; Branch Banking and Trust Co.) 0.15 11/7/11 3,500,000 a 3,500,000 Ohio3.8% Lorain County, IDR (Cutting Dynamics, Inc. Project) (LOC; National City Bank) 0.20 11/7/11 1,820,000 a 1,820,000 Montgomery County, Revenue (Miami Valley Hospital) (Liquidity Facility; JPMorgan Chase Bank) 0.09 11/1/11 3,000,000 a 3,000,000 Puttable Floating Option Tax Exempt Receipts (Hamilton County, Hospital Facilities Revenue (University Hospital)) (Liquidity Facility; Bank of America and LOC; Bank of America) 0.27 11/7/11 21,155,000 a,b,c 21,155,000 Union Township, GO Notes, BAN (Various Purpose) 1.13 9/12/12 3,000,000 3,012,207 Oklahoma.6% Oklahoma Water Resources Board, State Loan Program Revenue (Liquidity Facility; State Street Bank and Trust Co.) 0.50 12/1/11 4,700,000 4,700,000 Pennsylvania9.6% Blair County Industrial Development Authority, Revenue (Hollidaysburg Area YMCA Project) (LOC; Citizens Bank of Pennsylvania) 0.26 11/7/11 2,920,000 a 2,920,000 Chester County Health and Education Facilities Authority, Mortgage Revenue (Tel Hai Obligated Group Project) (LOC; M&T Trust) 0.14 11/7/11 10,045,000 a 10,045,000 Emmaus General Authority, Local Government Revenue (Bond Pool Program) (LOC; U.S. Bank NA) 0.12 11/7/11 14,700,000 a 14,700,000 Horizon Hospital System Authority, Senior Health and Housing Facilities Revenue (Saint Paul Homes Project) (LOC; M&T Trust) 0.19 11/7/11 7,300,000 a 7,300,000 Pennsylvania Economic Development Financing Authority, Revenue (Evergreen Community Power Facility) (LOC; M&T Trust) 0.29 11/7/11 16,000,000 a 16,000,000 Pennsylvania Housing Finance Agency, SFMR (Liquidity Facility; Barclays Bank PLC) 0.17 11/7/11 15,000,000 a 15,000,000 Philadelphia Authority for Industrial Development, Revenue (The Pennsylvania School for the Deaf) (LOC; Citizens Bank of Pennsylvania) 0.26 11/7/11 2,400,000 a 2,400,000 Union County Industrial Development Authority, Revenue (Stabler Companies Inc. Project) (LOC; M&T Trust) 0.29 11/7/11 4,675,000 a 4,675,000 South Carolina2.2% South Carolina Association of Governmental Organizations, COP 1.50 4/13/12 11,200,000 11,263,428 Spartanburg County School District Number 002, GO Notes 3.00 4/1/12 5,600,000 5,662,764 Tennessee3.0% Cleveland Health and Educational Facilities Board, Revenue (Lee University Project) (LOC; Branch Banking and Trust Co.) 0.15 11/7/11 3,100,000 a 3,100,000 Metropolitan Government of Nashville and Davidson County Health and Educational Facilities Board, Revenue, Refunding (Belmont University Project) (LOC; FHLB) 0.13 11/7/11 6,200,000 a 6,200,000 Tennessee, CP (Tennessee Consolidated Retirement System) 0.15 12/1/11 13,500,000 13,500,000 Texas18.4% Calhoun Port Authority, Environmental Facilities Revenue (Formosa Plastics Corporation, Texas Project) (LOC; Bank of America) 0.22 11/7/11 10,000,000 a 10,000,000 DeSoto Industrial Development Authority, IDR, Refunding (National Service Industries Inc. Project) (LOC; Wells Fargo Bank) 0.23 11/7/11 3,660,000 a 3,660,000 El Paso Independent School District, Unlimited Tax School Building Bonds (Liquidity Facility; JPMorgan Chase Bank and LOC; Permanent School Fund Guarantee Program) 0.23 12/7/11 13,000,000 13,000,000 Harris County, GO Notes, TAN 1.50 2/29/12 10,000,000 10,043,964 Jefferson County Industrial Development Corporation, Hurricane Ike Disaster Area Revenue (Jefferson Refinery, L.L.C. Project) (LOC; Branch Banking and Trust Co.) 0.35 11/17/11 2,000,000 2,000,000 Jefferson County Industrial Development Corporation, Hurricane Ike Disaster Area Revenue (Jefferson Refinery, L.L.C. Project) (LOC; Branch Banking and Trust Co.) 0.50 12/29/11 17,300,000 17,300,000 North Texas Tollway Authority, Revenue, CP (LOC; Bank of America) 0.25 11/4/11 7,300,000 7,300,000 Port of Port Arthur Navigation District, Revenue, CP (BASF SE) 0.36 2/10/12 5,000,000 5,000,000 RBC Municipal Products Inc. Trust (Harris County Health Facilities Development Corporation, HR, Refunding (Memorial Hermann Healthcare System)) (Liquidity Facility; Royal Bank of Canada and LOC; Royal Bank of Canada) 0.14 11/7/11 5,000,000 a,b,c 5,000,000 Texas, GO Notes (Veterans' Housing Assistance Program) (Liquidity Facility; State Street Bank and Trust Co.) 0.17 11/7/11 16,000,000 a 16,000,000 Texas Department of Housing and Community Affairs, SFMR 0.14 11/7/11 34,350,000 a 34,350,000 Texas Municipal Power Agency, Revenue, CP (LOC: Bank of America and JPMorgan Chase Bank) 0.22 11/15/11 11,000,000 11,000,000 Wells Fargo Stage Trust (Klein Independent School District, Unlimited Tax Schoolhouse Bonds) (Liquidity Facility; Wells Fargo Bank and LOC; Permanent School Fund Guarantee Program) 0.14 11/7/11 5,000,000 a,b,c 5,000,000 Utah3.2% Murray City, HR (Intermountain Health Care Health Services, Inc.) 0.12 11/1/11 2,000,000 a 2,000,000 Salt Lake County, GO Notes, TRAN 2.50 12/29/11 12,000,000 12,045,055 Utah State Board of Regents, Student Loan Revenue (LOC; Royal Bank of Canada) 0.17 11/7/11 10,000,000 a 10,000,000 Vermont1.0% Vermont Economic Development Authority, Revenue, CP (Economic Development Capital Program) (LOC; JPMorgan Chase Bank) 0.26 12/6/11 8,000,000 8,000,000 Virginia1.8% Lynchburg Redevelopment and Housing Authority, Housing Revenue (KHM Properties-Lynchburg, LLC Project) (LOC; M&T Trust) 0.24 11/7/11 13,520,000 a 13,520,000 Washington3.2% Pierce County Economic Development Corporation, Industrial Revenue (SeaTac Packaging Project) (LOC; HSBC Bank USA) 0.22 11/7/11 4,555,000 a 4,555,000 Wells Fargo Stage Trust (Washington Health Care Facilities Authority, Revenue (PeaceHealth)) (Liquidity Facility; Wells Fargo Bank and LOC; Wells Fargo Bank) 0.15 11/7/11 19,995,000 a,b,c 19,995,000 Wisconsin.8% Wisconsin Health and Educational Facilities Authority, Revenue (Mequon Jewish Campus, Inc. Project) (LOC; JPMorgan Chase Bank) 0.20 11/7/11 6,145,000 a 6,145,000 Total Investments (cost $774,024,440) % Liabilities, Less Cash and Receivables %) ) Net Assets % a Variable rate demand note - rate shown is the interest rate in effect at October 31, 2011. Maturity date represents the next demand date, or the ultimate maturity date if earlier. b Securities exempt from registration under Rule 144A of the Securities Act of 1933. These securities may be resold in transactions exempt from registration, normally to qualified institutional buyers. At October 31, 2011, these securities amounted to $115,585,000 or 15.2% of net assets. c The fund does not directly own the municipal security indicated; the fund owns an interest in a special purpose entity that, in turn, owns the underlying municipal security. The special purpose entity permits the fund to own interests in underlying assets, but in a manner structured to provide certain advantages not inherent in the underlying bonds (e.g., enhanced liquidity, yields linked to short-term rates). At October 31, 2011, the cost of investments for federal income tax purposes was substantially the same as the cost for financial reporting purposes. Summary of Abbreviations ABAG Association of Bay Area Governments ACA American Capital Access AGC ACE Guaranty Corporation AGIC Asset Guaranty Insurance Company AMBAC American Municipal Bond Assurance Corporation ARRN Adjustable Rate Receipt Notes BAN Bond Anticipation Notes BPA Bond Purchase Agreement CIFG CDC Ixis Financial Guaranty COP Certificate of Participation CP Commercial Paper EDR Economic Development Revenue EIR Environmental Improvement Revenue FGIC Financial Guaranty Insurance Company FHA Federal Housing Administration FHLB Federal Home Loan Bank FHLMC Federal Home Loan Mortgage Corporation FNMA Federal National Mortgage Association GAN Grant Anticipation Notes GIC Guaranteed Investment Contract GNMA Government National Mortgage Association GO General Obligation HR Hospital Revenue IDB Industrial Development Board IDC Industrial Development Corporation IDR Industrial Development Revenue LOC Letter of Credit LOR Limited Obligation Revenue LR Lease Revenue MFHR Multi-Family Housing Revenue MFMR Multi-Family Mortgage Revenue PCR Pollution Control Revenue PILOT Payment in Lieu of Taxes PUTTERS Puttable Tax-Exempt Receipts RAC Revenue Anticipation Certificates RAN Revenue Anticipation Notes RAW Revenue Anticipation Warrants RRR Resources Recovery Revenue SAAN State Aid Anticipation Notes SBPA Standby Bond Purchase Agreement SFHR Single Family Housing Revenue SFMR Single Family Mortgage Revenue SONYMA State of New York Mortgage Agency SWDR Solid Waste Disposal Revenue TAN Tax Anticipation Notes TAW Tax Anticipation Warrants TRAN Tax and Revenue Anticipation Notes XLCA XL Capital Assurance The following is a summary of the inputs used as of October 31, 2011 in valuing the fund's investments: Valuation Inputs Short-Term Investments ($)+ Level 1 - Unadjusted Quoted Prices - Level 2 - Other Significant Observable Inputs 774,024,440 Level 3 - Significant Unobservable Inputs - Total + See Statement of Investments for additional detailed categorizations. The Financial Accounting Standards Board (“FASB”) Accounting Standards Codification (“ASC”) is the exclusive reference of authoritative U.S. generally accepted accounting principles (“GAAP”) recognized by the FASB to be applied by nongovernmental entities. Rules and interpretive releases of the Securities and Exchange Commission (“SEC”) under authority of federal laws are also sources of authoritative GAAP for SEC registrants. The fund's financial statements are prepared in accordance with GAAP, which may require the use of management estimates and assumptions. Actual results could differ from those estimates. Portfolio valuation: Investments in securities are valued at amortized cost in accordance with Rule 2a-7 of the Act, which has been determined by the Board of Directors to represent the fair value of the fund’s investments. The fair value of a financial instrument is the amount that would be received to sell an asset or paid to transfer a liability in an orderly transaction between market participants at the measurement date (i.e. the exit price). GAAP establishes a fair value hierarchy that prioritizes the inputs of valuation techniques used to measure fair value. This hierarchy gives the highest priority to unadjusted quoted prices in active markets for identical assets or liabilities (Level 1 measurements) and the lowest priority to unobservable inputs (Level 3 measurements). Additionally, GAAP provides guidance on determining whether the volume and activity in a market has decreased significantly and whether such a decrease in activity results in transactions that are not orderly. GAAP requires enhanced disclosures around valuation inputs and techniques used during annual and interim periods. Various inputs are used in determining the value of the fund’s investments relating to fair value measurements. These inputs are summarized in the three broad levels listed below: Level 1—unadjusted quoted prices in active markets for identical investments. Level 2—other significant observable inputs (including quoted prices for similar investments, interest rates, prepayment speeds, credit risk, etc.). Level 3—significant unobservable inputs (including the fund’s own assumptions in determining the fair value of investments). The inputs or methodology used for valuing securities are not necessarily an indication of the risk associated with investing in those securities. For example, money market securities are valued using amortized cost, in accordance with rules under the Act. Generally, amortized cost approximates the current fair value of a security, but since the value is not obtained from a quoted price in an active market, such securities are reflected as Level 2. Additional investment related disclosures are hereby incorporated by reference to the annual and semi-annual reports previously filed with the Securities and Exchange Commission on Form N-CSR. Item 2. Controls and Procedures. (a) The Registrant's principal executive and principal financial officers have concluded, based on their evaluation of the Registrant's disclosure controls and procedures as of a date within 90 days of the filing date of this report, that the Registrant's disclosure controls and procedures are reasonably designed to ensure that information required to be disclosed by the Registrant on Form N-Q is recorded, processed, summarized and reported within the required time periods and that information required to be disclosed by the Registrant in the reports that it files or submits on Form N-Q is accumulated and communicated to the Registrant's management, including its principal executive and principal financial officers, as appropriate to allow timely decisions regarding required disclosure. (b) There were no changes to the Registrant's internal control over financial reporting that occurred during the Registrant's most recently ended fiscal quarter that have materially affected, or are reasonably likely to materially affect, the Registrant's internal control over financial reporting. Item 3. Exhibits. (a) Certifications of principal executive and principal financial officers as required by Rule 30a-2(a) under the Investment Company Act of 1940. FORM N-Q SIGNATURES Pursuant to the requirements of the Securities Exchange Act of 1934 and the Investment Company Act of 1940, the Registrant has duly caused this Report to be signed on its behalf by the undersigned, thereunto duly authorized. DREYFUS MUNICIPAL CASH MANAGEMENT PLUS By: /s/ Bradley J. Skapyak Bradley J. Skapyak President Date: December 19, 2011 Pursuant to the requirements of the Securities Exchange Act of 1934 and the Investment Company Act of 1940, this Report has been signed below by the following persons on behalf of the Registrant and in the capacities and on the dates indicated. By: /s/ Bradley J. Skapyak Bradley J. Skapyak President Date: December 19, 2011 By: /s/ James Windels James Windels Treasurer Date: December 19, 2011 EXHIBIT INDEX (a) Certifications of principal executive and principal financial officers as required by Rule 30a-2(a) under the Investment Company Act of 1940. (EX-99.CERT)
